UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7370


HA NASI SALUT VAYI YISRAEL, f/k/a Keith Kennard Carter,

                Plaintiff – Appellant,

          v.

CHAPLAIN YVONNE BEASLEY; CHAPLAIN M. BULLOCK, SR.; ROBERT
C. LEWIS, Director of Prisons; BETTY BROWN, Department of
Corrections Chaplain Director; JACKIE PARKER, Food and
Nutrition Director; G. J. BRANKER, Warden; JIMMIE BINFORD,
Central Prison Food Service Supervisor; CHAPLAIN SPEERS,
Central Prison Head Chaplain,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03079-H)


Submitted:   February 28, 2013            Decided:   April 1, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ha Nasi Salut Vayi Yisrael, Appellant Pro Se. Kimberly            D.
Grande, Oliver Gray Wheeler, NORTH CAROLINA DEPARTMENT            OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ha       Nasi    Salut     Vayi       Yisrael    appeals      the   district

court’s order granting summary judgment to the Defendants on his

action alleging violations of his constitutional rights under

42   U.S.C.     §    1983    (2006)     and       the    Religious      Land   Use   and

Institutionalized          Persons    Act    (“RLUIPA”),      42    U.S.C.     §   2000cc

(2006).       We have reviewed the record and find no reversible

error.     Accordingly, we affirm substantially for the reasons

stated    by    the    district       court.            Yisrael    v.   Beasley,     No.

5:08-ct-03079-H (E.D.N.C. July 17, 2012).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.

                                                                               AFFIRMED




                                             2